DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by the applicant when read in light of the specification.
Maischberger discloses:
A method comprising: receiving a route response provided by a network apparatus, the route response comprising information identifying a starting location and a target location of a route.  Paragraph [0019] describes an end-user requesting a navigation path from a traffic service provider, the path including a starting point and a destination, or target location.  Paragraph [0059] describes a Dijikstra algorithm that determines the shortest path between a starting vertex and a target vertex.
the route response received by a mobile apparatus comprising a processor, a communication interface, and a memory storing a mobile version of a digital map.  Paragraph [0019] describes a navigation device that could be a smartphone that receives the route.  Additionally, paragraph [0082] describes that the navigation device could be a smart phone, a mobile phone, a tablet, etc…, as further described in the paragraph.  Paragraph [0048] describes a processor for a 
using the information identifying the starting location and the target location to identify a decoded starting segment of the mobile version of the digital map for the route and a decoded target segment of the mobile version of the digital map for the route.  Paragraph [0056] describes a midpoint based decoding process, used for when the map developer encodes a navigation router via midpoint and z-level geographic data.  This is equivalent to the claim because the midpoint method defines a starting location and target location, which could be a subset of the entire route.
accessing map information for determining a cost value for segments of the digital map.  Paragraph [0060] describes a decoding algorithm that identifies the cost of transition between path segments.  Paragraph [0061] describes a decoding algorithm that then combines the path segments to get a total sum of the costs of each segment.  This is equivalent to the claim because the decoding algorithm determines a cost value for each segment.  [0067 – 72]
determining a decoded route from the decoded starting segment to the decoded target segment based on the cost value assigned to the segments using a cost minimization route determination algorithm.  Paragraph [0060] describes a decoding algorithm that identifies the cost of transition between path segments.  Paragraph [0061] describes a decoding algorithm that then combines the path [0067 – 72]
and at least one of (a) providing the decoded route via a user interface of the mobile apparatus or (b) controlling a vehicle such that the vehicle traverses the decoded route.  Paragraph [0029] describes that decoding algorithm translates the description into a route and provides the route to the end-user, which could be any of the devices mentioned in paragraph [0082].
	However, the prior art of record fails to disclose:
determining whether a first segment referenced in the map information satisfies the bloom filter; when it is determined that the first segment satisfies the bloom filter, assigning a minimal cost value to the first segment; when it is determined that the first segment does not satisfy the bloom filter, assigning a cost value to the first segment determined based at least in part on the map information corresponding to the first segment.
This is allowable because the applicant’s disclosure specifies a specific bloom filter that must satisfy map information and apply it to a route segment for a vehicle.  The previous claim language specified a generic bloom filter, which was overcome by Tran, as stated previously.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665